THIRD (3rd) AMENDMENT TO SEAVIEW CORPORATE

CENTER OFFICE LEASE

THIS THIRD (3rd) AMENDMENT TO SEAVIEW CORPORATE CENTER OFFICE LEASE (“Third
Amendment”) is made this 11th day of May, 2012 (the “Effective Date”),

BY AND BETWEEN:

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

(a wholly owned subsidiary of Manulife Financial Corporation), a

Michigan corporation (hereinafter called “Landlord”),

OF THE FIRST PART,

and

THE ACTIVE NETWORK, INC., a Delaware corporation

(hereinafter called “Tenant”),

OF THE SECOND PART

WHEREAS, by that certain Seaview Corporate Center Office Lease dated
November 11, 2006 (the “Original Lease”), as assigned and amended, Seaview PFG,
LLC (the “Original Landlord”) leased to Tenant the following “Existing Premises”
(as hereinafter collectively defined):

 

Building:    10182 Telesis Court, San Diego, California 92121, pursuant to
Section 6.2 of the Summary attached to the Original Lease; “Existing Premises”:
   All of the Premises defined in the “Lease” (as hereinafter defined),
including Floors 1-3 (and with regard to Floor 1: Tenant’s non-exclusive use of
the “Ground Floor Lobby” (as shown or described in the Original Lease)), and 5
of the Building consisting of 82,847 rentable square feet, which rentable square
feet will be increased by an additional 18,599 rentable square feet consisting
of the entire 6th Floor of the Building on February 1, 2013 (the “6th Floor
Expansion Space Commencement Date” per Paragraph 2.2 of the “First Amendment”
(as hereinafter defined)); and New Term and/or Lease Term:    Seven (7) years
from the “New Term Commencement Date” of November 1, 2010, per Paragraph 3.1 of
the First Amendment, through and including the October 31, 2017 New Expiration
Date;

WHEREAS, the Original Landlord transferred all of its right, title and interest
in and to the Original Lease to AG/POP Seaview Corporate, L.P. (the “Next
Landlord”), and thereafter, the Next Landlord and Tenant modified the Original
Lease by the following: that certain First Amendment to Lease dated October 31,
2010 (the “First Amendment”); and that certain Second Amendment to Lease dated
March 31, 2011 (the “Second Amendment”). (For purposes hereof, the Original
Lease, the First Amendment and the Second Amendment are sometimes hereinafter
collectively defined as the “Lease”);

WHEREAS, Landlord has become the successor-in-interest to all of the right,
title and interest of the Next Landlord (and any of that of the Original
Landlord) in and to the Lease, as well as the Existing Premises, the Building
and the Building Complex (the “Landlord Transfer”);

 

   INITIAL    Landlord    | Tenant

Page 1



--------------------------------------------------------------------------------

WHEREAS, following the Landlord Transfer but as of the Effective Date, Landlord
and Tenant now desire to further amend the Lease in order to: (i) confirm
Tenant’s obligation to lease the 6th Floor Expansion Space from Landlord as of
the February 1, 2013 6th Floor Expansion Space Commencement Date; (ii) confirm
Tenant’s exercise of Tenant’s right to the “4th Floor Expansion Space”,
consisting of 21,352 rentable square feet located on the entire 4th Floor of the
Building, as more particularly described herein and in Paragraph 8 of the First
Amendment, and as shown on Exhibit “A” attached hereto and incorporated herein
by this reference, and add the 4th Floor Expansion Space to the Existing
Premises (collectively, the “Premises”), as of the date which is May 1, 2013
(the “4th Floor Expansion Space Commencement Date”); (iii) as of the Effective
Date and thereafter, add Tenant’s right to design, permit, construct and
complete certain additional leasehold improvements and other refurbishment in
the Ground Floor Lobby (collectively, the “Ground Floor Lobby improvements”),
pursuant to Paragraph 3(e) below; and (iv) otherwise modify the Lease in
accordance with the provisions hereof; and

WHEREAS, all capitalized terms used herein will have the same meanings as given
such terms in the Lease, unless otherwise expressly defined in this Third
Amendment.

NOW, WITNESSETH, that in consideration of the rents and/or Rents, covenants and
agreements contained in the Lease, and also in consideration of the covenants
and agreements hereinafter contained, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Landlord Transfer. As permitted under Paragraph 25.26 of the Original Lease,
and elsewhere in the Lease, the Original Landlord/Next Landlord and Landlord
completed the Landlord Transfer, and Tenant has been notified of same.
Notwithstanding anything to the contrary set forth in the Lease, and as a result
of the Landlord Transfer, the defined term “Landlord” will hereafter mean and be
defined as: JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.) (a wholly owned
subsidiary of Manulife Financial Corporation), a Michigan corporation.
Furthermore, and notwithstanding Paragraph 3 in the Summary attached to the
Original Lease, the address(es) of Landlord for notice and other purposes will
be as follows:

 

   c/o Manulife Financial/John Hancock Real Estate -    San Diego Office    7510
Clairemont Mesa Boulevard, Suite 211    San Diego, California 92111    Attn:
Property Manager    Telephone: (858)292-1667 With a copy to:    c/o Manulife
Financial/John Hancock Real Estate -    Los Angeles Office    865 S. Figueroa
Street, Suite 3320    Los Angeles, California 90017    Attn: Ray Rothfelder,
Property Director    Telephone: (213)689-0813

2. 6th Floor Expansion Space. In accordance with Paragraphs 2, 5, 6 and
elsewhere in the First Amendment, and as of the 6th Floor Expansion Space
Commencement Date, Landlord will lease to Tenant, as part of the “Existing
Premises,” that certain 6th Floor Expansion Space defined and described herein
and in the First Amendment.

3. 4th Floor Expansion Space/Other Modifications To Lease. Notwithstanding
anything to the contrary set forth in the Lease, and as of the 4 Floor Expansion
Space Commencement Date on May 1, 2013:

(a) Addition of 4th Floor Expansion Space: Landlord hereby leases to Tenant, in
addition to the Existing Premises (which will then include the 6th Floor
Expansion Space), that certain 4th Floor Expansion Space more commonly known as
the entire Fourth (4th ) Floor of the Building and shown on Exhibit “A” attached
hereto. As of the 4th Floor Expansion Space Commencement Date, and thereafter

 

   INITIAL    Landlord    | Tenant

Page 2



--------------------------------------------------------------------------------

during the New Term through and including the New Expiration Date, the (i) term
“Premises” will be collectively defined as both the Existing Premises (which
will then include the 6th Floor Expansion Space) plus the 4th Floor Expansion
Space; and (ii) the parties agree that the Existing Premises plus the 4th Floor
Expansion Space will equal 122,798 rentable square feet in total. Following the
4th Floor Expansion Space Commencement Date, and except as otherwise expressly
provided in this Third Amendment, all of the terms, covenants and conditions of
the Lease will apply to the 4th Floor Expansion Space as though the 4th Floor
Expansion Space were an original part of the “Premises” under the Lease.

(b) Base Rent, As Increased, and Additional Rent:

(i) In accordance with Articles 3 and 4 of the Original Lease, and as of the
Effective Date and thereafter during the New Term, but to be increased
thereafter in accordance with this Paragraph 3(b) below, the Base Rent payable
by Tenant for the Existing Premises/Premises, including both the 6th Floor
Expansion Space and the 4th Floor Expansion Space, as and when applicable, will
be as set forth in the following schedule:

 

                                                              

Period of New Term

   Period of
Base Rent      Monthly
Base Rent      Monthly
Base Rent
Per RSF  

March 1, 2012 (the Effective Date) - October 31, 2012 (8 months)

   $ 1,578,069.66       $ 197,258.70       $ 2.381   

November 1, 2012 - January 31, 2013 (3 months)

   $ 612,405.00         204,135.00         2.464   

 

                                                              

Period of New Term

(with 6th Floor Expansion Space)

   Period of
Base Rent      Monthly
Base Rent      Monthly
Base Rent
Per RSF  

February 1, 2013 (6th Floor Expansion Space Commencement Date) - April 30, 2013
(3 months)

   $ 749,888.83       $ 249,962.94       $ 2.464   

 

                                                              

Period of New Term

(with both 6th Floor Expansion Space

PLUS 4th Floor Expansion Space)

  

Period of

Base Rent

    

Monthly

Base Rent

    

Monthly

Base Rent

Per RSF

 

May 1, 2013 (4th Floor Expansion Space Commencement Date) - October 31, 2013 (6
months)

   $ 1,815,445.63       $ 302,574.27       $ 2.464   

November 1, 2013 - October 31, 2014 (12 months each thereafter)

     3,757,618.80         313,134.90         2.550   

November 1, 2014 - October 31, 2015

     3,888,767.06         324,063.92         2.639   

November 1, 2015 - October 31, 2016

     4,025,809.63         335,484.14         2.732   

November 1, 2016 - October 31, 2017 (the New Expiration Date)

     4,165,799.35         347,149.95         2.827   

 

   INITIAL

Page 3



--------------------------------------------------------------------------------

(ii) In addition to Tenant’s obligation to pay the monthly Base Rent set forth
above and elsewhere in the Lease, and as of the Effective Date and thereafter,
Tenant will be and remain obligated to pay the Additional Rent and/or additional
rent and all other amounts due and payable under the Lease.

(c) Base Year and Tenant’s Share of Direct Expenses (and Electricity Costs): As
of the Effective Date and throughout the New Term: (i) the Base Year for the
Existing Premises will be calendar year 2011; (ii) the Base Year for the 6th
Floor Expansion Space will be calendar year 2013 as of the 6th Floor Expansion
Space Commencement Date; and (iii) “Tenant’s Share of Direct Expenses (and
Electricity Costs)” for the Existing Premises (including the 6th Floor Expansion
Space, when applicable) will be increased to eighty-two decimal point sixty-one
percent (82.61%), subject to further increase to one hundred percent (100%) for
the entire Premises on the 4th Floor Expansion Space Commencement Date.

(d) No Landlord’s Leasehold Improvements/4th Floor Expansion Space
Refurbishment:

(i) Except as otherwise provided in Paragraphs 3(d) and (e) below, and as of the
Effective Date, Tenant accepts the Existing Premises in its then-current
“AS-IS/WHERE-1S” condition “WITH ALL FAULTS”, and the continued possession of
the Existing Premises by Tenant will conclusively establish that the Existing
Premises were in such satisfactory condition, and with any Landlord-required
leasehold improvements completed thereunder, in accordance with the Lease.

(ii) In connection with any 4th Floor Expansion Space leasehold improvements or
other refurbishment in the Existing Premises (collectively, the “4th Floor
Expansion Space Refurbished Improvements”), and as of the Effective Date but in
advance of the 4th Floor Expansion Space Commencement Date, Landlord hereby
agrees to contribute to Tenant an amount of up to, but in no event to exceed,
Two Hundred Thirteen Thousand Five Hundred Twenty Dollars ($213,520.00) (the
“4th Floor Expansion Space Refurbishment Allowance”), which will be applied by
Landlord, at Landlord’s direction, against all costs related to Tenant’s
preparation and revision of plans (including the architect, and Tenant’s
engineering fees and costs), all permits and approvals, and the construction and
completion of such 4th Floor Expansion Space Refurbished Improvements (and the
Ground Floor Lobby Improvements, as and if so elected by Tenant), all of which
4th Floor Expansion Space Refurbishment Allowance must be utilized by Tenant, if
at all, within one (1) year after the 4th Floor Expansion Space Commencement
Date (as will be all reviewed, handled and disbursed by Landlord in accordance
with Paragraph 6.2 of the First Amendment and, then, Article 8 of the Original
Lease, except as otherwise expressly provided in this Third Amendment). Tenant
hereby agrees to pay for all costs related to or in connection with the 4th
Floor Expansion Space Refurbished Improvements which are in excess of the 4th
Floor Expansion Space Refurbishment Allowance. Landlord may, but shall not be
obligated to, pay any contractor, workman, material and/or service supplier and
all persons who perform work or supply materials or services for Tenant, if any,
if Tenant has failed to do so, and Tenant will pay Landlord on demand for any
such amount that Landlord has so paid, unless such payment is made by Landlord
prior to Landlord’s contribution of the entire 4th Floor Expansion Space
Refurbishment Allowance, in which case, the amount of such payment by Landlord
will be deducted from all or any remaining portion of the 4th Floor Expansion
Space Refurbishment Allowance.

(e) Ground Floor Lobby Improvements: Also as of the Effective Date but in
advance of the 4th Floor Expansion Space Commencement Date, Tenant may design,
construct and complete, at Tenant’s cost and expense (including from the 4th
Floor Expansion Space Refurbishment Allowance), the Ground Floor Lobby
Improvements on the First (Is) Floor of the Building within the Existing
Premises, all of which will become a part of the Premises (except as otherwise
provided in Paragraph 3(e)(iv) below), and will be designed, constructed and
completed in accordance with the following:

(i) At Landlord’s cost but not as any part of the 4th Floor Expansion Space
Refurbishment Allowance, Landlord has had Ware Malcolmb, as architect, prepare a
basic space plan,

 

   INITIAL    Landlord    | Tenant

Page 4



--------------------------------------------------------------------------------

and possibly two (2) revisions, dated on or about the Effective Date for the
Ground Floor Lobby improvements (collectively, the “Space Plan”), which shows
the basic configuration of the Ground Floor Lobby Improvements, and which Space
Plan has been mutually approved by both Landlord and Tenant. Based upon the
Space Plan, Tenant shall cause the architect to prepare the final working
drawings and specifications for the Ground Floor Lobby Improvements, which shall
include telephone, electrical, plumbing and air-conditioning specifications, and
all partitions, demising walls, floor coverings, wall coverings, window
coverings, paint, cabinetry and sprinkler layouts, if any (the “Final Plans”).
Within five (5) business days after Landlord receives the Final Plans from
Tenant, Landlord and/or Landlord’s architect shall either approve or disapprove
the Final Plans, in writing, delivered to Tenant, noting with reasonable
particularity therein any changes or corrections that are required by Landlord.
If Landlord makes any changes or corrections to the Final Plans, Tenant’s
architect shall resubmit the revised Final Plans to Landlord within five
(5) business days after receipt by Tenant of Landlord’s changes or corrections,
and thereafter, Landlord and/or Landlord’s architect shall either approve or
disapprove the revised Final Plans within three (3) business days after Landlord
receives same, in writing, delivered to Tenant and noting with reasonable
particularity therein any further changes or corrections that are required by
Landlord. Tenant shall be responsible for all costs of Tenant, and the
architect, engineers and/or consultants, in creating, reviewing and approving
the Final Plans.

(ii) Following Landlord’s approval of the Final Plans, Tenant shall contract
with a general contractor to construct and complete the Ground Floor Lobby
Improvements in the Existing Premises in the same manner, and with the same
selection process, as will be required for the 4th Floor Expansion Space
Refurbished improvements set forth above. After selection of the general
contractor, Tenant will enter into a construction contract with such general
contractor for the Ground Floor Lobby Improvements, and thereafter, Tenant will
cause the general contractor to apply for the required permits and approvals to
construct the Ground Floor Lobby Improvements. Landlord shall be permitted to
charge (and Tenant shall pay to Landlord) the Landlord Supervision Fee set forth
in Paragraph 6.2.3 of the First Amendment.

(iii) Following Tenant’s receipt of the required permits and approvals, Tenant’s
general contractor shall diligently pursue the construction of the Ground Floor
Lobby Improvements in the same manner as set forth hereinabove for the 4th Floor
Expansion Space Refurbished Improvements, and in accordance with Paragraph 6.2
of the First Amendment and, then, Article 8 of the Original Lease (except as
otherwise expressly provided herein).

(iv) Unless otherwise elected by Landlord, in writing, prior to the New
Expiration Date, Tenant will quit and surrender possession of the Ground Floor
Lobby back to Landlord, as part of Tenant’s return and surrender of the Existing
Premises, in as good order and condition, and without the Ground Floor Lobby
Improvements included therein, as was delivered to Tenant on and before the
Effective Date, all in accordance with Article 15 of the Original Lease.

4. Counterparts and Execution. This Third Amendment may be executed in multiple
counterparts (including via facsimile, “pdf” and/or other electric transmission,
if necessary, all of which will be conclusively deemed to be an original
signature or signatures when attached hereto), and each of which will be deemed
an original but all of which, when taken together, will constitute one in the
same instrument.

[TEXT CONTINUED WITH SIGNATURES ON NEXT PAGE]

 

   INITIAL    Landlord    | Tenant

Page 5



--------------------------------------------------------------------------------

5. No Further Modification. Except as otherwise set forth in this Third
Amendment, all of the terms, covenants and conditions of the Lease will remain
unmodified and in full force and effect. In the event of any conflict between
the terms of this Third Amendment and the Lease, this Third Amendment will
supersede and control.

IN WITNESS HEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date.

 

“LANDLORD”:    

JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

(a wholly-owned subsidiary of Manulife Financial Corporation), a Michigan
Corporation

    By:  

/s/ Thomas A. Patton

      Thomas A. Patton Assistant Vice President and Managing Director-Western
U.S. “TENANT”:     THE ACTIVE NETWORK, INC.     a Delaware corporation     By:  

/s/ Mike Skelly

    Name:  

Mike Skelly

    Its:  

VP Finance

 

   INITIAL    Landlord    | Tenant

Page 6



--------------------------------------------------------------------------------

DESCRIPTION OF 4th FLOOR EXPANSION SPACE

(This Exhibit, and all other Exhibits and Schedules consistent herewith, are for
identification purposes only and are not to be interpreted as being a
representation or warranty on the part of Landlord as to exact location, area,
configuration and/or layout).

 

LOGO [g347544ex10_1dpg007.jpg]

THIRD AMENDMENT

 

   INITIAL    Landlord    | Tenant

Page 7